The suit is by the wife against the husband's father, mother, and sister for alienation of the husband's affections. There was judgment against W. R. Coker, the father, who appeals.
The complaint, in two counts, after amendment by adding a party, was held free from grounds of demurrer respectively assigned. In this ruling there was no error. Parker v. Newman,200 Ala. 103, 75 So. 479.
The fourth special plea of W. R. and Alta Coker is as follows:
"That they are the parents of J. R. Coker, the husband of the plaintiff, and that they never at any time gave any advice or did anything for or in connection with said J. R. Coker, except such as was honestly given or done by virtue of their relation to him as parents as aforesaid."
A parent may, in good faith, without unwarranted interference advise a child as to his domestic affairs. 13 R. C. L. 1472. The matter sought to be set up by plea 4 was available under the general issue to the complaint as worded; that is, there was no error in sustaining demurrer to such plea, since the plea does no more than negative the averments of the complaint, even if such defense should have to be specially pleaded. 21 Cyc. 1623 (b).
The witness Hamilton, the father of plaintiff, should not have been permitted to testify, over due objection, that plaintiff's baby was dead. This evidence was calculated to arouse sympathy in plaintiff's behalf that was prejudicial. Norton v. Warner, 9 Conn. 172, 174.
For the foregoing error, the judgment of the circuit court is reversed, and the cause is remanded.
Reversed and remanded.
ANDERSON, C. J., and McCLELLAN and SOMERVILLE, JJ., concur. *Page 297